Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 8/3/2021 is acknowledged.  The restriction requirement is however withdrawn because there is an allowable generic claim as noted below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In claim 1, the two-shot .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzbich (US 6,585,447) in view of Grubert (US 7,025,552).  Schwarzbich discloses a nut fastener (14) comprising a mounting nut (16) including retaining arms (28) mounted to a first panel (10); and an adjustment bolt (18) threaded into the mounting nut and comprising a bolt receiving passage with a bushing (32) to receive a bolt (20).  Schwarzbich does not disclose the bushing overmolded into a side wall of the bolt receiving passage.  Grubert discloses a similar nut fastener including a bushing (30) in a bolt receiving passage but, Grubert discloses the bushing overmolded onto a side wall of the bolt receiving passage (top of column 4).  While Grubert only describes a one shot molding it would the same structure as claimed.  Therefore the “two-shot injection molding” is at best a product-by-process limitation wherein it is only the final product which is considered.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the bushing of Schwarzbich with an overmolded one as disclosed in Grubert because each are for the same purpose in a same field of endeavor so replacing one bushing for the other would yield the same predictable results.


Double Patenting
Claims 1, 3 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6-10 and claims 1 and 4 of U.S. Patent Nos. 10,544,816 and 10,926,810 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the both the prior patents claim the same overmolding of the bushing and as addressed above, the “two-shot injection molding” does not provide a structural difference.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Allowable Subject Matter
Claims 2 and 5-9 appear would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims along with an proper Terminal Disclaimer or other appropriate action of obviate the Double Patenting rejection.  The prior art does not disclose the overmolded bushing to include a flange edge that at least partially covers a support flange on the adjustment bolt.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stakey (US 8,966,738) and Ozawa (US 6,789,993) are cited to show other examples of the bushing being overmolded.  Benedetti (US 8,561,265) is cited to show an example a two-shot injection molding where it should be recognized that the two-shot is two separate materials.  The other references are cited for general interest.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677